Citation Nr: 0907165	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1972 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO granted the 
Veteran service connection for rhinitis and assigned an 
initial noncompensable rating.

In August 2006, the Veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2008).  Before the hearing was held, however, the veteran 
submitted a letter to the Board in July 2008 indicating that 
he no longer wished to have a hearing before the Board.  
Accordingly, the Board will treat his request for a hearing 
as withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The Veteran's service-connected rhinitis is manifested by 
difficulty breathing and the intermittent use of nasal 
sprays, with no polyps and no obstructed nasal passages.


CONCLUSION OF LAW

The criteria for an initial compensable rating for rhinitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.97, Diagnostic Code 6522 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through June 2005 and June 2008 notice 
letters, the RO notified the Veteran of the information and 
evidence needed to substantiate his claim.  In addition, the 
Veteran was provided notice concerning the assignment of 
disability ratings and effective dates via a March 2006 
letter.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the June 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2005 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
June 2005, March 2006, and June 2008 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran was provided with a VA medical 
examination in October 2005, report of which has been 
associated with the file.  Otherwise, neither the Veteran nor 
his representative has indicated that there are any 
outstanding records relevant to the claim on appeal.  To the 
contrary, the Veteran has submitted a statement in June 2008 
indicating that there is no further evidence relevant to his 
claim.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran is seeking an initial compensable rating for his 
service-connected rhinitis.  Relevant evidence of record 
consists of the Veteran's October 2005 VA medical examination 
as well as statements from the Veteran and his 
representative.  Report of the October 2005 examination 
reflects the Veteran's complaints of intermittent nasal 
stuffiness during service and since his separation from 
active duty.  He reported having undergone two septoplasties 
to treat his breathing problems but stated that the surgeries 
had not been fully successful in resolving his breathing 
problems.  The examiner noted that the Veteran complained in 
particular of having trouble breathing during sleep but that 
his anxiety symptoms related to his breathing trouble had 
resolved.  The Veteran reported using nasal sprays once to 
twice per week to treat his symptoms.

Physical examination revealed normal ear drums and a narrow 
nose with deviation of the nasal septum to the left side.  
The examiner further noted that the Veteran had a narrow 
nasal valve area but had less than 50 percent obstruction of 
the nasal passages on both sides.  The Veteran's nose and 
throat were otherwise found to be normal, and his 
nasopharynx, mouth, larynx, and neck were within normal 
limits.  The examiner found no nasal polyps and no nasal 
obstruction.  His diagnosis was non-allergic rhinitis with 
deviation of the nasal septum to the left side and less than 
50 percent obstruction of the nasal passages bilaterally.

The Veteran and his representative have also submitted 
statements in support of the Veteran's claim.  In his August 
2006 VA Form 9 (Appeal to Board of Veterans' Appeals), the 
Veteran stated that he had trouble breathing at night and had 
to use nasal spray nightly to clear his nasal passages 
sufficiently.  Similarly, the Veteran's representative stated 
in a January 2009 informal hearing presentation that the 
Veteran uses nasal spray weekly and has trouble breathing and 
sleeping due to his rhinitis.

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Veteran's rhinitis is evaluated under the rating criteria 
found at Diagnostic Code 6522, for allergic or vasomotor 
rhinitis.  38 C.F.R. § 4.97 (2008).  Under Diagnostic Code 
6522, a 10 percent rating is for application when there are 
no polyps present, but when there is greater than 50 percent 
obstruction of nasal passage on both sides, or complete 
obstruction on one side.  A 30 percent rating is for 
application when there are polyps present.  The Board notes 
that a 30 percent rating is the highest rating available 
under Diagnostic Code 6522.

Here, there is no medical evidence of any disability 
warranting a compensable evaluation for the Veteran's 
service-connected rhinitis.  As noted, the Veteran's October 
2005 VA examiner found that the Veteran had no obstruction of 
either nasal passage, let alone greater than 50 percent 
obstruction of nasal passage on both sides (which appears to 
be due to the deviated septum), or complete obstruction on 
one side, as is required for a compensable rating.  Further, 
the examiner specifically noted that the Veteran had no nasal 
polyps present, which would warrant a 30 percent rating under 
Diagnostic Code 6522.  Although the Veteran has claimed that 
he has breathing and sleeping problems related to his 
service-connected rhinitis, he has not alleged, nor does the 
evidence show, that he has greater than 50 percent 
obstruction of his nasal passages due to the rhinitis rather 
than the deviated septum, or that he has complete obstruction 
of one nasal passage, or that any nasal polyps are present.  
Absent medical evidence warranting a compensable rating, the 
Board finds that the Veteran's claim must be denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
rhinitis is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  There simply is no 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); frequent 
periods of treatment, let alone hospitalization; or evidence 
that the veteran's rhinitis otherwise renders impractical the 
application of the regular schedular standards.  On the 
contrary, in his August 2006 VA Form 9, although he stated 
that his work was affected by the interruption in sleep 
caused by his service-connected rhinitis, the Veteran stated 
that he continued to work.  Therefore, the Board finds that 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected rhinitis warrants no more than a 
noncompensable rating.  38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6522 (2008).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim for a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial compensable rating for rhinitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


